  Case 20-10343-LSS      Doc 1527-2    Filed 10/15/20   Page 1 of 47




                       ALIXPARTNERS, LLP


                              Exhibit A

Detailed Description of Fees, Hours and Descriptions by Matter Category
               Case 20-10343-LSS        Doc 1527-2       Filed 10/15/20      Page 2 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Planning, Coordination, and Case Management
Client/Matter #         013446.00101



 Date          Consultant    Description of Services                                        Hours
 08/03/20      DM            Telephone call with K. McGlynn and R. Winning (both             0.30
                             AlixPartners) re: BSA work planning
 08/03/20      KM            Telephone call with R. Winning and D. MacGreevey (both          0.30
                             AlixPartners) re: BSA work planning
 08/03/20      RBW           Telephone call with K. McGlynn and D. MacGreevey (both          0.30
                             AlixPartners) re: BSA work planning
 08/10/20      RBW           Send internal correspondence re: updates to Committee           0.40
                             presentation
 08/10/20      RBW           Send internal correspondence re: clarificatoins on local        0.40
                             council dispositions
 08/19/20      INI           Correspond with internal AlixPartners team re: BSA's            0.30
                             August 18th presentation to TCC and UCC
 08/19/20      DM            BSA work planning                                               0.30
 08/21/20      INI           Participate in internal call with K. McGlynn, R. Winning        0.30
                             and S. Weiner (all AlixPartners) re: coordination of
                             analyses by workstream
 08/21/20      RBW           Participate in internal call with K. McGlynn, S. Weiner and     0.30
                             J. Ibanga (all AlixPartners) re: coordination of analyses by
                             workstream
 08/21/20      SW            Participate in internal call with K. McGlynn, R. Winning        0.30
                             and J. Ibanga (all AlixPartners) re: coordination of
                             analyses by workstream
 08/21/20      KM            Participate in internal call with R. Winning, S. Weiner and     0.30
                             J. Ibanga (all AlixPartners) re: coordination of analyses by
                             workstream
 08/24/20      INI           Develop slide showing sensitivities to membership for           0.60
                             weekly Committee update
                                                                                   Total     4.10




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2    Filed 10/15/20      Page 3 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Planning, Coordination, and Case Management
Client/Matter #         013446.00101



 Fee Recap:

 Consultant                                       Hours           Rate              Amount
 Joy N Ibanga                                        1.20        515.00              618.00
 Scott Weiner                                        0.30        645.00              193.50
 Robert B Winning                                    1.40        910.00             1,274.00
 Kathryn McGlynn                                     0.60      1,025.00              615.00
 David MacGreevey                                    0.60      1,090.00              654.00
 Total Hours & Fees                                  4.10                          3,354.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2       Filed 10/15/20      Page 4 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102



 Date          Consultant    Description of Services                                        Hours
 08/03/20      DM            Review draft BSA UCC update deck                                0.40
 08/03/20      DM            Participate in conference call with K. McGlynn, R. Collura,     0.50
                             I. Ibanga, R. Winning, S. Weiner (all AlixPartners), T.
                             Mayer, R. Ringer, J. Sharrett, and M. Wasson (all Kramer
                             Levin) re: case updates and next steps
 08/03/20      DM            Participate in conference call with the BSA Official            1.00
                             Creditors Committee, K. McGlynn, R. Winning, I. Ibanga,
                             and S. Weiner (all AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)
                             re: weekly update
 08/03/20      KM            Participate in conference call with D. MacGreevey, R.           0.50
                             Collura, R. Winning, S. Weiner, J. Ibanga (all
                             AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and M.
                             Wasson (all Kramer Levin) re: case updates and next
                             steps
 08/03/20      KM            Participate in conference call with the BSA Official            1.00
                             Creditors Committee, D. MacGreevey, . Winning, S.
                             Weiner, J. Ibanga (all AlixPartners), T. Mayer, R. Ringer,
                             J. Sharret, P. Baranpuria and M. Wasson (all Kramer
                             Levin) re: weekly update
 08/03/20      RBW           Participate in conference call with the BSA Official            1.00
                             Creditors Committee, R. Collura, K. McGlynn, D.
                             MacGreevey, S. Weiner, J. Ibanga (all AlixPartners), T.
                             Mayer, R. Ringer, J. Sharret, P. Baranpuria and M.
                             Wasson (all Kramer Levin) re: weekly update
 08/03/20      RBW           Participate in conference call with D. MacGreevey, K.           0.50
                             McGlynn, R. Collura, S. Weiner, J. Ibanga (all
                             AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and M.
                             Wasson (all Kramer Levin) re: case updates and next
                             steps
 08/03/20      RBW           Revise weekly Committee presentation                            0.60
 08/03/20      INI           Participate in conference call with the BSA Official            1.00
                             Creditors Committee, D. MacGreevey, K. McGlynn, R.
                             Winning, and S. Weiner (all AlixPartners), T. Mayer, R.
                             Ringer, J. Sharret, P. Baranpuria and M. Wasson (all
                             Kramer Levin) re: weekly update
 08/03/20      SW            Participate in conference call with D. MacGreevey, K.           0.50


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2        Filed 10/15/20      Page 5 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                         Hours
                             McGlynn, R. Collura, R. Winning, J. Ibanga (all
                             AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and M.
                             Wasson (all Kramer Levin) re: case updates and next
                             steps
 08/03/20      SW            Participate in conference call with the BSA Official             1.00
                             Creditors Committee, R. Collura, D. MacGreevey, K.
                             McGlynn, R. Winning, and J. Ibanga (all AlixPartners), T.
                             Mayer, R. Ringer, J. Sharret, P. Baranpuria and M.
                             Wasson (all Kramer Levin) re: weekly update
 08/03/20      INI           Participate in conference call with D. MacGreevey, K.            0.40
                             McGlynn, R. Collura, R. Winning, S. Weiner (all
                             AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and M.
                             Wasson (all Kramer Levin) re: case updates and next
                             steps
 08/03/20      RC            Participate in conference call with K. McGlynn, R. Collura,      0.50
                             I. Ibanga, R. Winning, S. Weiner (all AlixPartners), T.
                             Mayer, R. Ringer, J. Sharrett, and M. Wasson (all Kramer
                             Levin) re: case updates and next steps
 08/03/20      RC            Participate in conference call with the BSA Official             1.00
                             Creditors Committee, K. McGlynn, D. MacGreevey, R.
                             Winning, S. Weiner, J. Ibanga (all AlixPartners), T. Mayer,
                             R. Ringer, J. Sharret, P. Baranpuria and M. Wasson (all
                             Kramer Levin) re: weekly update
 08/09/20      RBW           Revise Committee presentation with weekly liquidity and          0.60
                             other updates
 08/09/20      DM            Review email w attachments from M. Wasson (Kramer                0.40
                             Levin) re: BSA updates
 08/10/20      DM            Review draft BSA UCC update deck                                 0.50
 08/10/20      DM            Participate in conference call with UCC advisors including       0.10
                             K. McGlynn, R. Collura, R. Winning, I. Ibanga, S. Weiner
                             (all AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and M.
                             Wasson (all Kramer Levin) re: case updates and next
                             steps
 08/10/20      DM            Participate in conference call with the BSA Official             1.00
                             Creditors Committee, R. Collura, K. McGlynn, and S.
                             Weiner, (both AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2       Filed 10/15/20       Page 6 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                         Hours
                             re: weekly update
 08/10/20      RC            Participate in weekly Committee professionals call with          0.10
                             AlixPartners (R. Collura, D. MacGreevey, K. McGlynn and
                             S. Weiner) and Kramer Levin (T. Mayer and M. Wasson)
                             and prepare for the call with the Committee.
 08/10/20      RC            Participate in conference call with the BSA Official             1.00
                             Creditors Committee, D. MacGreevey, K. McGlynn, and S.
                             Weiner, (both AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)
                             re: weekly update
 08/10/20      KM            Participate in conference call with D. MacGreevey, R.            0.10
                             Collura, R. Winning, S. Weiner, J. Ibanga (all
                             AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and M.
                             Wasson (all Kramer Levin) re: case updates and next
                             steps
 08/10/20      KM            Participate in conference call with the BSA Official             1.00
                             Creditors Committee, R. Collura, D. MacGreevey and S.
                             Weiner, (both AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)
                             re: weekly update
 08/10/20      KM            Prepare for weekly update presentation to the UCC                0.60
 08/10/20      SW            Participate in conference call with D. MacGreevey, K.            0.10
                             McGlynn, R. Collura, R. Winning, J. Ibanga (all
                             AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and M.
                             Wasson (all Kramer Levin) re: case updates and next
                             steps
 08/10/20      SW            Participate in conference call with the BSA Official             1.00
                             Creditors Committee, R. Collura, D. MacGreevey and K.
                             McGlynn, (both AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)
                             re: weekly update
 08/10/20      INI           Participate in conference call with UCC advisors including       0.10
                             D. MacGreevey, K. McGlynn, R. Collura, R. Winning, S.
                             Weiner (all AlixPartners), T. Mayer, R. Ringer, J. Sharrett,
                             and M. Wasson (all Kramer Levin) re: case updates and
                             next steps
 08/13/20      DM            Attend portion of conference call led by Kramer Levin re:        0.50


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2       Filed 10/15/20         Page 7 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                           Hours
                             BSA restoration plan for the benefit of retirees
 08/13/20      KM            Attend conference call led by Kramer Levin re: BSA                 1.00
                             restoration plan for the benefit of retirees
 08/13/20      SW            Attend conference call led by Kramer Levin re: BSA                 1.00
                             restoration plan for the benefit of retirees
 08/17/20      DM            Participate in conference call with I. Ibanga and K.               0.50
                             McGlynn (both AlixPartners), T. Mayer, R. Ringer, J.
                             Sharrett, and M. Wasson (all Kramer Levin) re: claims
                             analysis, restricted property submission and other case
                             updates
 08/17/20      DM            Prepare oral presentation for BSA UCC update call                  0.40
 08/17/20      DM            Participate in conference call with the BSA Official               1.10
                             Creditors Committee, D. MacGreevey, K. McGlynn, R.
                             Collura and S. Weiner (all AlixPartners), T. Mayer, R.
                             Ringer, J. Sharret, P. Baranpuria and M. Wasson (all
                             Kramer Levin) to discuss mediation reply, litigation
                             update and other case developments.
 08/17/20      RC            Participate in conference call with D. MacGreevey, and J.          0.50
                             Ibanga (both AlixPartners), T. Mayer, R. Ringer, J.
                             Sharrett, and M. Wasson (all Kramer Levin) re: claims
                             analysis, restricted property submission and other case
                             updates
 08/17/20      RC            Participate in conference call with the BSA Official               1.10
                             Creditors Committee, D. MacGreevey, K. McGlynn, S.
                             Weiner and J. Ibanga (all AlixPartners), T. Mayer, R.
                             Ringer, J. Sharret, P. Baranpuria and M. Wasson (all
                             Kramer Levin) to discuss mediation reply, litigation
                             update and other case developments.
 08/17/20      INI           Participate in conference call with the BSA Official               1.10
                             Creditors Committee, D. MacGreevey, K. McGlynn, R.
                             Collura and S. Weiner (all AlixPartners), T. Mayer, R.
                             Ringer, J. Sharret, P. Baranpuria and M. Wasson (all
                             Kramer Levin) to discuss mediation reply, litigation
                             update and other case developments.
 08/17/20      KM            Prepare for weekly presentation to the UCC                         0.60
 08/17/20      KM            Participate in conference call with D. MacGreevey, and J.          0.50
                             Ibanga (both AlixPartners), T. Mayer, R. Ringer, J.

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2       Filed 10/15/20      Page 8 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                        Hours
                             Sharrett, and M. Wasson (all Kramer Levin) re: claims
                             analysis, restricted property submission and other case
                             updates
 08/17/20      KM            Participate in conference call with the BSA Official            1.10
                             Creditors Committee, D. MacGreevey, R. Collura, S.
                             Weiner and J. Ibanga, (all AlixPartners), T. Mayer, R.
                             Ringer, J. Sharret, P. Baranpuria and M. Wasson (all
                             Kramer Levin) to discuss mediation reply, litigation
                             update and other case developments.
 08/17/20      SW            Participate in conference call with the BSA Official            1.10
                             Creditors Committee, D. MacGreevey, K. McGlynn, R.
                             Collura and J. Ibanga (all AlixPartners), T. Mayer, R.
                             Ringer, J. Sharret, P. Baranpuria and M. Wasson (all
                             Kramer Levin) to discuss mediation reply, litigation
                             update and other case developments
 08/17/20      SW            Participate in conference call with D. MacGreevey, and J.       0.50
                             Ibanga (both AlixPartners), T. Mayer, R. Ringer, J.
                             Sharrett, and M. Wasson (all Kramer Levin) re: claims
                             analysis, restricted property submission and other case
                             updates
 08/17/20      INI           Participate in conference call with D. MacGreevey, and K.       0.50
                             McGlynn (both AlixPartners), T. Mayer, R. Ringer, J.
                             Sharrett, and M. Wasson (all Kramer Levin) re: claims
                             analysis, restricted property submission and other case
                             updates
 08/18/20      RC            Call with N.Hamerman, R.Chakraborty (Kramer Levin), R.          1.60
                             Collura, and K. Shibuya (AlixPartners) to review various
                             analyses related to unrestricted assets and the Local
                             Councils.
 08/18/20      KS            Call with N.Hamerman, R.Chakraborty (both Kramer                1.60
                             Levin), R. Collura, and L. Hill (both AlixPartners) re:
                             Commingled Endowment Fund and Financials of Local
                             Councils
 08/18/20      LH            Call with N.Hamerman, R.Chakraborty (Kramer Levin), R.          1.60
                             Collura, and K. Shibuya (AlixPartners) re: Commingled
                             Endowment Fund and Financials of Local Councils
 08/18/20      LH            Call with R. Collura and K. Shibuya (both AlixPartners) to      1.30
                             discuss additional analyses to perform in preparation for

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2       Filed 10/15/20      Page 9 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                        Hours
                             Q&A session with the Debtors
 08/19/20      RC            Review the TCC's mediation replay statements                    0.70
 08/19/20      RC            Review the exhibits to the TCC's mediation replay               0.50
                             statements
 08/27/20      RC            Participate in conference call with D. MacGreevey, K.           0.50
                             McGlynn, S. Weiner and J. Ibanga (all AlixPartners), T.
                             Mayer, R. Ringer,N. Hammerman and M. Wasson (all
                             Kramer Levin) re: case updates and prep for Mediation
                             session on August 27th
 08/27/20      DM            Participate in conference call with K. McGlynn, R. Collura,     0.50
                             I. Ibanga, S. Weiner (all AlixPartners), T. Mayer, R.
                             Ringer, J. Sharrett, and M. Wasson (all Kramer Levin) re:
                             other case updates and August 27th Committee meeting.
 08/27/20      KM            Participate in conference call with D. MacGreevey, R.           0.50
                             Collura, S. Weiner and J. Ibanga (all AlixPartners), T.
                             Mayer, R. Ringer, J. Sharrett, and M. Wasson (all Kramer
                             Levin) re: case updates and August 27th Committee
                             meeting
 08/27/20      INI           Participate in conference call with D. MacGreevey, K.           0.50
                             McGlynn, R. Collura, S. Weiner (all AlixPartners), T.
                             Mayer, R. Ringer, J. Sharrett, and M. Wasson (all Kramer
                             Levin) re: other case updates and August 27th Committee
                             meeting.
 08/28/20      RBW           Attend portion of conference call with D. MacGreevey, S.        0.40
                             Weiner (both AlixPartners), R. Ringer, M. Wasson (both
                             Kramer Levin) and BSA mediators
 08/28/20      DM            Attend conference call with R. Winning, S. Weiner (both         1.00
                             AlixPartners), R. Ringer, M. Wasson (both Kramer Levin)
                             and BSA mediators
 08/28/20      SW            Attend portion of conference call with D. MacGreevey, R.        1.00
                             Winning (both AlixPartners), R. Ringer, M. Wasson (both
                             Kramer Levin) and BSA mediators
 08/31/20      LH            Participate in conference call with the BSA Official            1.40
                             Creditors Committee, R. Winning, K. McGlynn, S. Weiner
                             and J. Ibanga, (all AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)
                             re: weekly update

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20      Page 10 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                         Hours
 08/31/20      DM            Review email w attachments from M. Wasson re: BSA                0.40
                             updates
 08/31/20      DM            Review draft UCC update deck                                     0.30
 08/31/20      INI           Participate in conference call with the BSA Official             1.40
                             Creditors Committee, K. McGlynn, R. Winning, L. Hill and
                             S. Weiner (all AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)
                             re: weekly update
 08/31/20      KM            Participate in conference call with R. Winning, S. Weiner        0.20
                             (both AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and
                             M. Wasson (all Kramer Levin) re: claims analysis,
                             restricted property submission and other case updates
 08/31/20      KM            Participate in conference call with the BSA Official             1.40
                             Creditors Committee, R. Winning, L. Hill, S. Weiner and J.
                             Ibanga, (all AlixPartners), T. Mayer, R. Ringer, J. Sharret,
                             P. Baranpuria and M. Wasson (all Kramer Levin) re:
                             weekly update
 08/31/20      KM            Review and revise weekly update presentation to the              1.60
                             Committee
 08/31/20      KM            Prepare for weekly UCC call                                      0.70
 08/31/20      SW            Participate in conference call with R. Winning, K. McGlynn       0.20
                             (both AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and
                             M. Wasson (all Kramer Levin) re: claims analysis,
                             restricted property submission and other case updates
 08/31/20      SW            Participate in conference call with the BSA Official             1.40
                             Creditors Committee, K. McGlynn, R. Winning, L. Hill, and
                             J. Ibanga (all AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)
                             re: weekly update
 08/31/20      RBW           Participate in conference call with R. Collura, S. Weiner        0.20
                             (both AlixPartners), T. Mayer, R. Ringer, J. Sharrett, and
                             M. Wasson (all Kramer Levin) re: claims analysis,
                             restricted property submission and other case updates
 08/31/20      RBW           Finalize presentation for Committee on long range                1.20
                             liquidity
 08/31/20      RBW           Prepare for Committee call on long range liquidity and           0.90


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2     Filed 10/15/20     Page 11 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102


 Date          Consultant    Description of Services                                      Hours
                             membership forecasting
 08/31/20      RBW           Participate in conference call with the BSA Official          1.40
                             Creditors Committee, K. McGlynn, S. Weiner, L. Hill, and
                             J. Ibanga, (all AlixPartners), T. Mayer, R. Ringer, J.
                             Sharret, P. Baranpuria and M. Wasson (all Kramer Levin)
                             re: weekly update
                                                                                Total     52.40




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2    Filed 10/15/20   Page 12 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with UCC & Professionals
Client/Matter #         013446.00102



 Fee Recap:

 Consultant                                          Hours        Rate            Amount
 Joy N Ibanga                                         5.00       515.00          2,575.00
 Scott Weiner                                         7.80       645.00          5,031.00
 Loring Hill                                          4.30       645.00          2,773.50
 Kyoko Shibuya                                        1.60       645.00          1,032.00
 Robert B Winning                                     6.80       910.00          6,188.00
 Kathryn McGlynn                                     10.80     1,025.00         11,070.00
 David MacGreevey                                     8.60     1,090.00          9,374.00
 Richard Collura                                      7.50     1,090.00          8,175.00
 Total Hours & Fees                                  52.40                     46,218.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20      Page 13 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103



 Date          Consultant    Description of Services                                        Hours
 08/07/20      DM            Participate in conference call with B. Whittman, R. Walsh       0.50
                             and E. Covington (all A&M), S. Weiner (all AlixPartners)
                             re: liquidity update the week ended July 31
 08/07/20      SW            Participate in conference call with B. Whittman, R. Walsh       0.50
                             and E. Covington (all A&M), D. MacGreevey (AlixPartners)
                             re: liquidity update the week ended July 31
 08/14/20      KM            Participate in conference call with B. Whittman, R. Walsh       0.60
                             and E. Covington (all A&M), R. Winning, S. Weiner and J.
                             Ibanga (all AlixPartners) re: revised 13-week forecast
                             dated August 7
 08/14/20      INI           Participate in conference call with B. Whittman, R. Walsh       0.60
                             and E. Covington (all A&M), K. McGlynn, R. Winning and
                             S. Weiner (all AlixPartners) re: revised 13-week forecast
                             dated August 7
 08/14/20      INI           Prepare liquidity slide for weekly Committee meeting            0.80
 08/14/20      RBW           Participate in conference call with B. Whittman, R. Walsh       0.60
                             and E. Covington (all A&M) K. McGlynn, S. Weiner and J.
                             Ibanga (all AlixPartners) re: revised 13-week forecast
                             dated August 7
 08/14/20      SW            Participate in conference call with B. Whittman, R. Walsh       0.60
                             and E. Covington (all A&M), K. McGlynn, R. Winning and
                             J. Ibanga (all AlixPartners) re: revised 13-week forecast
                             dated August 7
 08/19/20      RBW           Participate in meeting with Debtors advisors including C.       0.90
                             Binggeli, B. Whittman and R. Walsh (all A&M) and D.
                             MacGreevey, K. McGlynn, R. Collura, S. Weiner and J.
                             Ibanga (all AlixPartners) re: Debtor’s financial update to
                             the UCC
 08/19/20      INI           Participate in meeting with Debtors advisors including C.       0.90
                             Binggeli, B. Whittman and R. Walsh (all A&M) and D.
                             MacGreevey, K. McGlynn, R. Collura, R. Winning and S.
                             Weiner (all AlixPartners) re: Debtor's financial update to
                             the UCC
 08/19/20      DM            Review draft BSA questions for management                       0.40
 08/19/20      DM            Participate in meeting with Debtors advisors including C.       0.90
                             Binggeli, B. Whittman and R. Walsh (all A&M) and K.
                             McGlynn, R. Collura, I. Ibanga, R. Winning and S. Weiner

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20     Page 14 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                        Hours
                             (all AlixPartners) re: revised business plan
 08/19/20      SW            Dial in to presentation on updated forecast provided by         0.90
                             the Debtors
 08/19/20      RC            Participate in meeting with Debtors advisors including C.       0.90
                             Binggeli, B. Whittman and R. Walsh (all A&M) and D.
                             MacGreevey, K. Shibuya, R. Winning, S. Weiner and J.
                             Ibanga (all AlixPartners) re: Debtors' financial update to
                             the UCC
 08/19/20      KM            Participate in meeting with Debtors advisors including C.       0.90
                             Binggeli, B. Whittman and R. Walsh (all A&M) and D.
                             MacGreevey, R. Collura, R. Winning, S. Weiner and J.
                             Ibanga (all AlixPartners) re: Debtors' financial update to
                             the UCC
 08/21/20      KM            Participate in conference call with B. Whittman, R. Walsh       0.90
                             and E. Covington (all A&M), R. Winning, S. Weiner and J.
                             Ibanga (all AlixPartners) re: follow-up question on August
                             19th presentation and variance report the week ended
                             August 14
 08/21/20      SW            Participate in conference call with B. Whittman, R. Walsh       0.90
                             and E. Covington (all A&M), K. McGlynn, R. Winning and
                             J. Ibanga (all AlixPartners) re: follow-up question on
                             August 19th presentation and variance report the week
                             ended August 14
 08/21/20      INI           Participate in conference call with B. Whittman, R. Walsh       0.90
                             and E. Covington (all A&M), K. McGlynn, R. Winning and
                             S. Weiner (all AlixPartners) re: follow-up question on
                             August 19th presentation and variance report the week
                             ended August 14
 08/21/20      RBW           Participate in conference call with B. Whittman, R. Walsh       0.90
                             and E. Covington (all A&M), K. McGlynn, S. Weiner and J.
                             Ibanga (all AlixPartners) re: follow-up question on August
                             19th presentation and variance report the week ended
                             August 14
 08/25/20      KS            Attended the BSA Q&A Session regarding the GLIP with            2.00
                             various attendees including J. Boelter, M. Andolina (both
                             Sidley), B. Whittman, C. Binggeli (both A&M), N.
                             Hammerman, R. Chakraboty (both Kramer Levin), R.
                             Collura, K. Shibuya (both AlixPartners) and J. Steng

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20     Page 15 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103


 Date          Consultant    Description of Services                                        Hours
                             (Pachulski)
 08/25/20      KS            Update a summary of Directors & Officers for Arrow WV           1.20
 08/25/20      KS            Review the Arrow WV board meeting minutes for its               1.10
                             Directors & Officers
 08/25/20      RC            Attended the BSA Q&A Session regarding the GLIP with            2.00
                             various attendees including J. Boelter, M. Andolina (both
                             Sidley), B. Whittman, C. Binggeli (both A&M), N.
                             Hammerman, R. Chakraboty (both Kramer Levin), R.
                             Collura, K. Shibuya (both AlixPartners) and J. Steng
                             (Pachulski)
 08/25/20      RC            Review and update analysis related to Arrow                     1.20
 08/25/20      RC            Review board materials for Arrow                                0.90
 08/25/20      RC            Prepare summary of Arrow information in response to             1.20
                             requests from Kramer Levin
 08/25/20      RC            Review tax returns for the BSA and Arrow                        1.00
 08/28/20      INI           Participate in conference call with C. Binggel and R. Walsh     0.80
                             (both A&M), D. MacGreevey, R. Winning and S. Weiner
                             (both AlixPartners) re: cash flow actuals as of August 21
                             and 2021 forecasted liquidity.
 08/28/20      DM            Participate in conference call with C. Binggeli and R.          0.80
                             Walsh (both A&M), I. Ibanga, S. Weiner and J. Ibanga
                             (both AlixPartners) re: cash flow actuals as of August 21
                             and 2021 forecasted liquidity (partial attendance)
 08/28/20      RBW           Analysis of long range liquidity forecast                       1.30
 08/28/20      SW            Participate in conference call with C. Binggel and R. Walsh     0.80
                             (both A&M), D. MacGreevey, R. Winning and J. Ibanga
                             (both AlixPartners) re: cash flow actuals as of August 21
                             and 2021 forecasted liquidity
 08/28/20      RBW           Participate in conference call with C. Binggeli and R.          0.80
                             Walsh (both A&M), D. MacGreevey, S. Weiner and J.
                             Ibanga (both AlixPartners) re: cash flow actuals as of
                             August 21 and 2021 forecasted liquidity
                                                                                  Total     28.70




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2    Filed 10/15/20   Page 16 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Mtgs and Communications with Mgmt & Debtors' Professionals
Client/Matter #         013446.00103



 Fee Recap:

 Consultant                                          Hours         Rate                Amount
 Joy N Ibanga                                         4.00       515.00               2,060.00
 Scott Weiner                                         3.70       645.00               2,386.50
 Kyoko Shibuya                                        4.30       645.00               2,773.50
 Robert B Winning                                     4.50       910.00               4,095.00
 Kathryn McGlynn                                      2.40     1,025.00               2,460.00
 David MacGreevey                                     2.60     1,090.00               2,834.00
 Richard Collura                                      7.20     1,090.00               7,848.00
 Total Hours & Fees                                  28.70                           24,457.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20      Page 17 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107



 Date          Consultant    Description of Services                                         Hours
 08/03/20      SW            Review weekly update deck and provide comments                   0.90
 08/03/20      SW            Create projected liquidity forecast slide for UCC                1.50
                             presentation
 08/03/20      SW            Review RIF and severance statement and do preliminary            2.30
                             comparison to prepetition roster
 08/03/20      INI           Read BSA related emails                                          0.40
 08/03/20      INI           Prepare cumulative variance analysis for weekly                  2.00
                             Committee update
 08/07/20      INI           Prepare weekly cash flow variance report                         1.90
 08/07/20      DM            Review BSA budget variance week ending July 31st                 0.50
 08/07/20      SW            Review weekly variance report and derive question list in        0.70
                             advance of discussion with A&M
 08/10/20      INI           Review final draft of BSA weekly Committee update                0.20
                             presentation
 08/10/20      INI           Communicate with R. Winning and S. Weiner (both                  0.10
                             AlixPartners) re: claims pool analysis for August 10th
                             Committee update
 08/11/20      DM            Analysis of new BSA budget                                       0.60
 08/11/20      DM            Emails with S. Weiner (AlixPartners) re: analysis of BSA         0.20
                             budget
 08/12/20      SW            Participate in internal call with R. Winning and J. Ibanga       0.80
                             (both AlixPartners) re: new BSA 13-week budget dated
                             August 7th.
 08/12/20      INI           Participate in internal call with R. Winning and S. Weiner       0.80
                             (both AlixPartners) re: new BSA 13-week budget dated
                             August 7th.
 08/12/20      RBW           Initial review of revised budget and related analysis            1.20
 08/12/20      RBW           Participate in internal call with J. Ibanga and S. Weiner        0.80
                             (both AlixPartners) re: new BSA 13-week budget dated
                             August 7th
 08/12/20      SW            Initial review of Debtors revised 13 week cash collateral        1.20
                             budget
 08/12/20      SW            Create exhibit simplifying updated 13 week cash collateral       1.70
                             budget


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20      Page 18 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107


 Date          Consultant    Description of Services                                         Hours
 08/12/20      SW            Create exhibit to compare overlapping periods of prior           2.80
                             and updated cash collateral budgets
 08/12/20      SW            Review cash collateral bridge and overlapping period             1.90
                             exhibit to identify questions for call with Debtors advisor
 08/13/20      INI           Prepare weekly cash variance slides for the week ended           2.00
                             August 7th
 08/14/20      DM            Review BSA budget variance week ending August 7th                0.30
 08/14/20      INI           Review weekly cash variance report for the week ended            0.20
                             August 7th
 08/14/20      KM            Review and analyze Debtors' weekly liquidity updates             1.10
 08/14/20      SW            Create liquidity bridge comparing prior to updated cash          1.70
                             collateral budgets for UCC presentation
 08/14/20      SW            Draft commentary for liquidity bridge slide for UCC              1.30
                             presentation
 08/14/20      SW            Review weekly variance report and derive list of questions       0.50
                             for Debtors' advisor in advance of discussion
 08/17/20      SW            Process updates to weekly UCC presentation                       2.00
 08/19/20      KM            Review and analyze Debtors' updated long term                    1.10
                             projections presentation
 08/19/20      RBW           Review extended liquidity forecast                               2.10
 08/19/20      RBW           Correspondence re: company presentation on long range            0.60
                             liquidity projections
 08/20/20      RBW           Continued analysis of long term liquidity and membership         0.70
                             dynamics
 08/21/20      SW            Review weekly variance report and derive question list for       0.40
                             Debtors' advisor
 08/21/20      DM            Review BSA budget variance week ending August 14th               0.30
 08/21/20      INI           Prepare weekly cash flow variance report for the week            1.70
                             ended August 14th.
 08/21/20      KM            Review and analyze Debtors' weekly liquidity updates             0.60
 08/23/20      RBW           Revision and correspondence re: Committee update and             1.80
                             long term liquidity forecast
 08/24/20      RBW           Revise presentation to Committee on liquidity and                1.40
                             business plan issues

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20     Page 19 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107


 Date          Consultant    Description of Services                                       Hours
 08/24/20      INI           Develop slide showing impact to revenue based on               0.60
                             sensitivities to membership
 08/24/20      INI           Revise summary of 2021 monthly cash forecast for               0.80
                             Committee update
 08/24/20      INI           Review analysis showing impact to unrestricted liquidity       1.20
                             based on membership fee sensitivities
 08/24/20      INI           Develop slide showing Debtors' preliminary 2021 monthly        0.70
                             unrestricted cash flow forecast for weekly Committee
                             update
 08/24/20      INI           Develop slide showing attendance at high adventure             0.80
                             bases during 2020 peak season
 08/28/20      INI           Prepare weekly cash flow variance report for the week          1.80
                             ended August 21
 08/28/20      DM            Review budget variance week ending August 21st                 0.30
 08/30/20      INI           Review August 31st Committee update presentation               0.20
 08/31/20      SW            Review weekly update deck and provide comments                 1.20
 08/31/20      SW            Review weekly variance report and create weekly and            1.80
                             cumulative exhibits detailing variances for weekly update
                             deck
 08/31/20      SW            Draft questions related to weekly variance report and          1.20
                             send to Debtors' advisor
 08/31/20      INI           Revise materials for August 31st Committee meeting             0.30
                                                                                  Total    53.20




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2    Filed 10/15/20     Page 20 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Analysis of Liquidity and Cash Management
Client/Matter #         013446.00107



 Fee Recap:

 Consultant                                          Hours           Rate           Amount
 Joy N Ibanga                                        15.70          515.00         8,085.50
 Scott Weiner                                        23.90          645.00        15,415.50
 Robert B Winning                                     8.60          910.00         7,826.00
 Kathryn McGlynn                                      2.80      1,025.00           2,870.00
 David MacGreevey                                     2.20      1,090.00           2,398.00
 Total Hours & Fees                                  53.20                       36,595.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20        Page 21 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109



 Date          Consultant    Description of Services                                          Hours
 08/04/20      RBW           Review joint statement re: preliminary injunction and TCC         0.30
 08/05/20      RBW           Review materials and correspondence re: TCC and local             0.60
                             counsel injunctions
 08/07/20      SW            Begin data analysis of prepetition roster to bucket into          2.80
                             location, function, and salary band
 08/10/20      SW            Respond to internal questions related to RIF in advance of        0.50
                             Committee call
 08/10/20      SW            Complete data analysis of prepetition roster to bucket            2.60
                             into location, function, and salary band
 08/10/20      SW            Create exhibits summarizing reduction in force by                 2.90
                             location, employment status, functional area, and salary
                             band
 08/10/20      SW            Draft commentary for slides summarizing the reduction in          0.70
                             force
 08/17/20      RBW           Review mediation submissions                                      1.70
 08/19/20      RBW           Analyze membership projections                                    1.30
 08/19/20      INI           Develop list of questions re: revised business plan for           0.80
                             A&M
 08/19/20      INI           Review August 19th presentation to TCC/UCC                        3.00
 08/19/20      DM            Review revised BSA business plan                                  0.80
 08/19/20      DM            Internal emails re: BSA business plan analysis                    0.20
 08/19/20      SW            Initial review of Debtors' updated financial presentation         2.80
 08/19/20      SW            Review prior presentations to analyze differences in high         1.20
                             level forecast assumptions
 08/19/20      SW            Process updates to financial update presentation and send         1.10
                             to Debtors' advisor
 08/19/20      SW            Draft high level summary of updated financial projections         0.90
                             for internal review
 08/20/20      SW            Detail review of excel support of 2020 financial                  2.90
                             projections and complete comparison to last projections
 08/20/20      SW            Detail review of excel support of 2021 financial                  2.30
                             projections and complete comparison to last projections
 08/20/20      SW            Begin review of 2020 and 2021 membership projections              1.10
                             versus last projections provided

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20      Page 22 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109


 Date          Consultant    Description of Services                                         Hours
 08/21/20      SW            Complete review of 2020 and 2021 membership                      2.40
                             projections versus last projections provided
 08/21/20      SW            Incorporate Debtors' sensitivities of new additions and          1.80
                             retentions into illustrative unrestricted liquidity
                             projections
 08/21/20      SW            Complete detailed analysis of output of sensitivities of         1.80
                             new additions and retentions on unrestricted liquidity
                             projections and create exhibit for UCC presentation
 08/21/20      SW            Recreate and analyze Debtors' model of new addition and          2.00
                             retention sensitivities
 08/21/20      INI           Prepare slide re: attendance at high adventure bases.            0.60
 08/24/20      RBW           Continued analysis of long range liquidity forecast and          1.70
                             membership projections
 08/24/20      SW            Draft commentary for slide detailing impact of                   1.00
                             sensitivities on unrestricted liquidity for UCC presentation
 08/24/20      SW            Revise model, exhibits and commentary for slide detailing        2.20
                             impact of sensitivities on unrestricted liquidity for UCC
                             presentation based on internal comments
 08/24/20      SW            Respond to internal questions related to liquidity analysis      1.20
                             in advance of UCC call that was ultimately postponed
 08/26/20      SW            Detailed review of historical membership data provided in        2.80
                             dataroom
 08/26/20      SW            Create consolidated spreadsheet assessing historical             2.50
                             membership and post-petition membership
 08/26/20      SW            Extend consolidated spreadsheet assessing historical             2.30
                             membership and post-petition membership to include
                             recently revised membership forecast
 08/27/20      SW            Detailed review of FY19 scout shop financials                    2.70
 08/27/20      SW            Comparison of FY19 scout shop financials to data                 2.10
                             provided in monthly grey books
 08/27/20      SW            Comparison of historical member data provided in                 2.20
                             dataroom to monthly grey books
 08/28/20      SW            Begin to create summary of scout shop and membership             2.80
                             data for FY19
 08/28/20      SW            Review dataroom to find additional data to support               1.60

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2     Filed 10/15/20   Page 23 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109


 Date          Consultant    Description of Services                                    Hours
                             membership and scout shop analysis
                                                                            Total       64.20




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2     Filed 10/15/20   Page 24 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Business and Strategic Plan Analysis
Client/Matter #         013446.00109



 Fee Recap:

 Consultant                                          Hours         Rate            Amount
 Joy N Ibanga                                         4.40       515.00           2,266.00
 Scott Weiner                                        53.20       645.00          34,314.00
 Robert B Winning                                     5.60       910.00           5,096.00
 David MacGreevey                                     1.00      1,090.00          1,090.00
 Total Hours & Fees                                  64.20                      42,766.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2     Filed 10/15/20      Page 25 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Employee Compensation and Advisor Retention Matters
Client/Matter #         013446.00111



 Date          Consultant    Description of Services                                       Hours
 08/20/20      INI           Review docket virtual data room for new postings               0.30
 08/23/20      INI           Analyze executive compensation for Debtor and                  1.70
                             comparable organizations.
 08/24/20      INI           Revise executive compensation peer analysis                    3.20
 08/25/20      INI           Revise analysis comparing executive compensation of            3.00
                             Debtors to similar nonprofit organizations
 08/26/20      INI           Revise executive compensation peer analysis                    2.80
 08/26/20      INI           Revise compensation data for peer group analysis               0.90
 08/27/20      INI           Revised summary of executive compensation peer                 1.40
                             analysis
 08/27/20      INI           Update peer executive compensation analysis with               3.00
                             metrics on organizational size
 08/27/20      SW            Review and analyze internal compensation comparables           1.10
                             and provide comments
 08/27/20      INI           Correspond with R. Winning (AlixPartners) re: peer             0.40
                             executive compensation analysis
 08/28/20      INI           Research historical executive compensation for                 1.40
                             comparable nonprofit organizations
 08/28/20      INI           Revise graph detailing net assets graph vs. executive          0.80
                             compensation for executive compensation analysis
                                                                                  Total    20.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2    Filed 10/15/20   Page 26 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Employee Compensation and Advisor Retention Matters
Client/Matter #         013446.00111



 Fee Recap:

 Consultant                                          Hours        Rate            Amount
 Joy N Ibanga                                        18.90      515.00           9,733.50
 Scott Weiner                                         1.10      645.00             709.50
 Total Hours & Fees                                  20.00                     10,443.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20       Page 27 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112



 Date          Consultant    Description of Services                                         Hours
 08/03/20      KS            Review the BSA's unaudited financial statement for GLIP          1.60
                             transactions
 08/03/20      KS            Review the BSA's financing in 2019 regarding letters of          1.70
                             credit
 08/03/20      RC            Review and update analysis related to the BSA's                  0.60
                             unrestricted assets
 08/03/20      LH            Review new documents uploaded to data room                       1.60
 08/04/20      RC            Review additional information provided by BSA related to         1.10
                             unrestricted and restricted assets.
 08/04/20      KS            Review changes in the BSA's letters of credit                    2.30
 08/04/20      KS            Review the use of the BSA's financing in 2019                    1.80
 08/04/20      KS            Review the BSA's 2019 RCF agreement                              0.60
 08/04/20      KS            Review the balance of the BSA's Retirement Benefits trust        1.30
                             fund
 08/04/20      KS            Review the BSA's Executive Board meeting minutes for             0.70
                             the BSA's pension program.
 08/04/20      INI           Review court docket for new filings                              0.10
 08/05/20      KS            Review the BSA's Executive Board meeting minutes for             1.60
                             the BSA's financing
 08/05/20      KS            Review the BSA's Executive Board meeting minutes for             1.30
                             the BSA's pension plan
 08/05/20      KS            Review the documents related to letters of credit.               1.60
 08/05/20      RC            Review and update analysis related changes in                    1.10
                             unrestricted assets
 08/05/20      RC            Review pre-petition financing agreements                         0.60
 08/05/20      RC            Review and analysis of information related to the                0.70
                             Retirement Benefits Trust
 08/06/20      RC            Review documents related to the financing of the Summit          1.10
                             property
 08/06/20      KS            Review the use of proceeds for the Arrow financing               2.20
 08/06/20      KS            Review the BSA's Boardbook regarding the use of Arrow            1.30
                             financing.
 08/07/20      KS            Review the BSA's Executive Board meeting minutes for             1.80


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20         Page 28 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112


 Date          Consultant    Description of Services                                           Hours
                             financing to the Arrow project
 08/07/20      KS            Review the BSA's final bond allocation analysis                    2.00
 08/10/20      INI           Review new documents posted to virtual data room.                  0.20
 08/10/20      KS            Review the BSA's meeting minutes for the use of bond               1.40
                             proceeds
 08/10/20      KS            Review the BSA's analysis on bond allocation.                      2.30
 08/10/20      KS            Review tax regulatory agreements related to the BSA's              1.30
                             tax-exempt ed bonds
 08/10/20      RC            Review board minutes related to the Arrow financings               0.80
 08/10/20      RC            Review additional documents provided by BSA related                0.80
                             unrestricted assets
 08/10/20      RC            Review and analysis of documents related to the GLIP               0.70
 08/10/20      RC            Review documents related to the local councils financial           0.50
                             information
 08/10/20      LH            Review additional documents uploaded to data room                  1.50
 08/11/20      RC            Call with K. Shibuya (AlixPartners) to discuss the analysis        0.30
                             of the local councils' financial information.
 08/11/20      RC            Review additional financial information related to the non-        0.70
                             debtor affiliates
 08/11/20      RC            Review documents in data room and update commingled                1.20
                             endowment fund analysis
 08/11/20      KS            Review the abuse claims and GLIP transactions                      1.70
 08/11/20      INI           Review virtual data room for newly posted documents.               0.10
 08/11/20      INI           Update cash variance report with new budget dated                  0.90
                             August 7th
 08/11/20      KS            Review the BSA's unaudited financial statements for                1.70
                             endowment fund
 08/11/20      KS            Review the BSA's unaudited financial statements for                1.20
                             insurance program
 08/12/20      RC            Review documents related to abuse claims and related               0.70
                             settlement costs
 08/13/20      RBW           Analysis of claims pool                                            1.20
 08/13/20      RC            Review minutes and greybooks and update Local Councils             1.30


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20      Page 29 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112


 Date          Consultant    Description of Services                                         Hours
                             financial analyses
 08/14/20      RC            Review documents in data room and update various                 1.40
                             analyses requested by Kramer Levin
 08/17/20      RBW           Update presentation to Committee on claims pool and              2.20
                             new budget
 08/17/20      LH            Review additional documents uploaded to data room                1.50
 08/17/20      LH            Additional research related to summary presentations             1.10
 08/17/20      KS            Review the Arrow Project documents                               1.70
 08/17/20      RC            Review additional documents produced by the Debtors              0.40
                             related to Arrow WV and communicate with team
                             regarding next steps
 08/17/20      KS            Review the BSA's Executive Board meeting minutes for             1.50
                             the BSA's funding to the Summit
 08/17/20      KS            Review the court documents for Arrow WV                          1.20
 08/18/20      KS            Review the BSA's accounting records for intercompany             1.90
                             receivables
 08/18/20      KS            Review the BSA's financial statements for interest               2.20
                             expenses
 08/18/20      KS            Review the BSA's Executive Board meeting minutes for             1.00
                             the 2010 Series A bond repayment
 08/18/20      RC            Review various financial analysis in preparation for call        0.50
                             with Kramer Levin
 08/18/20      RC            Review and provide BSA financial information to Kramer           0.60
                             Levin
 08/19/20      RC            Review Debtors' financial status update materials                0.40
 08/19/20      KS            Review the BSA's Executive Board meeting minutes for             2.40
                             the bonds repayments
 08/19/20      LH            Review additional documents uploaded to data room                2.10
 08/19/20      LH            Review and analysis re: board and Committee meeting              2.20
                             minutes
 08/19/20      INI           Document meeting notes from Debtors' financial update            1.20
                             to UCC
 08/20/20      RC            Review financial information related to the Local Councils.      0.90
 08/20/20      KS            Review the BSA's accounting records for the                      1.50

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20     Page 30 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112


 Date          Consultant    Description of Services                                        Hours
                             intercompany receivables.
 08/20/20      KS            Review Project Arrow document for the project funding.          2.80
 08/20/20      KS            Review the BSA's Executive Board meeting minutes for            2.30
                             the bond repayments and transfer from the Commingled
                             Endowment Fund
 08/21/20      KS            Review the BSA's Executive Board Meeting minutes for            1.50
                             the pledge transfer to Arrow WV
 08/21/20      KS            Review the balance of Retirement Benefit Trust                  1.20
 08/21/20      KS            Review Audited Financial Statements and Executive Board         2.00
                             Meeting minutes for the Retirement Benefits Trust and
                             Pension Plan
 08/21/20      RC            Review information related to Arrow WV                          0.70
 08/23/20      RC            Review information filed in connection with the                 0.60
                             preliminary injunction extension
 08/24/20      KS            Review the Arrow WV's board meeting minutes for its             1.60
                             Directors & Officers
 08/24/20      KS            Review the BSA's and Arrow WV's Form 990 for executive          1.70
                             compensation
 08/24/20      LH            Review new Debtor documents uploaded to data room               1.60
 08/24/20      RC            Review compensation information for BSA D&Os                    0.60
 08/24/20      RC            Review documents related to the GLIP and board                  0.70
                             designated assets in preparation for call with the BSA.
 08/24/20      RC            Review documents related to Arrow WV.                           0.80
 08/25/20      LH            Review additional documents provided and updates to             1.70
                             diligence list
 08/26/20      KS            Review the BSA's unaudited financial statements as of           1.30
                             June 30, 2020
 08/26/20      KS            Review the compensation for directors and officers of           1.10
                             Arrow WV
 08/27/20      KS            Review the endowments to Local Councils                         1.10
 08/27/20      RC            Review and update summary of Q&A sessions with the              1.40
                             Debtors regarding the GLIP
 08/28/20      RBW           Review and comment on executive compensation report             1.10
                             and related analysis

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20     Page 31 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112


 Date          Consultant    Description of Services                                       Hours
 08/28/20      KS            Review the BSA's unaudited financial statements for 1Q          1.30
                             and 2Q of 2020
 08/31/20      KS            Review the asset information of the Local Councils              1.20
                                                                                  Total    105.40




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2       Filed 10/15/20   Page 32 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Financial and Other Diligence
Client/Matter #         013446.00112



 Fee Recap:

 Consultant                                          Hours           Rate            Amount
 Joy N Ibanga                                            2.50      515.00           1,287.50
 Kyoko Shibuya                                          63.90      645.00          41,215.50
 Loring Hill                                            13.30      645.00           8,578.50
 Robert B Winning                                        4.50      910.00           4,095.00
 Richard Collura                                        21.20     1,090.00         23,108.00
 Total Hours & Fees                                105.40                         78,284.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20      Page 33 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Forensic Analysis
Client/Matter #         013446.00114



 Date          Consultant    Description of Services                                         Hours
 08/03/20      KS            Update the summary of GLIP transactions based on the             1.60
                             BSA's unaudited financial statements
 08/03/20      KS            Call with R. Collura (AlixPartners) to discuss GLIP              0.30
                             transactions and next steps.
 08/03/20      RC            Review and update analysis related to Local Councils             0.50
                             asset information
 08/03/20      RC            Call with K. Shibuya (AlixPartners) to discuss additional        0.30
                             work to perform re: 2019 financing and pension
                             payments.
 08/04/20      KS            Prepare an investigation update material related to the          1.40
                             BSA's financing and letters of credit.
 08/05/20      KS            Prepare an investigation update material related to the          2.70
                             BSA's financing
 08/05/20      KS            Prepare a response to questions from the Counsel                 1.40
 08/05/20      RC            Review and update analysis of pre-petition financing             1.30
                             transactions in response to requests from Kramer Levin.
 08/06/20      KS            Call with R. Collura (AlixPartners) re: the BSA's financing      1.20
                             and GLIP transactions, and to discuss next steps
 08/06/20      RC            Call with K. Shibuya (AlixPartners) re: the BSA's financing      1.20
                             and GLIP transactions and discuss next steps
 08/06/20      RC            Review and update information related to pre-petition            1.00
                             financing transactions
 08/06/20      RC            Review and analysis of the BSA's commingled endowment            1.20
                             fund
 08/06/20      KS            Prepare an investigation update material regarding the           1.20
                             BSA's financing to the Arrow project
 08/06/20      KS            Update an investigation update material regarding the            2.50
                             GLIP transactions.
 08/07/20      RC            Review information related to board designated assets            1.30
                             and provide additional comments and next steps to team
 08/07/20      KS            Prepare an investigation update material regarding the           1.60
                             use of proceeds from bonds
 08/07/20      RC            Review information related to the Arrow bond financings          0.50
 08/10/20      KS            Prepare an investigation update material regarding the           1.60


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20       Page 34 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Forensic Analysis
Client/Matter #         013446.00114


 Date          Consultant    Description of Services                                          Hours
                             BSA's bond proceeds and withdrawals
 08/10/20      KS            Summarize the BSA's bond withdrawals.                             1.30
 08/10/20      RC            Call with K. Shibuya (AlixPartners) to discuss analysis           1.20
                             related to the Arrow bond financings.
 08/10/20      KS            Call with R. Collura (AlixPartners) to discuss analysis           1.20
                             related to the Arrow bond financings.
 08/11/20      KS            Call with R. Collura (AlixPartners) to discuss updates to         0.20
                             the Arrow bond analysis.
 08/11/20      RC            Call with K. Shibuya (AlixPartners) to discuss updates to         0.20
                             the Arrow bond analysis.
 08/11/20      RC            Review and provide additional comments to the Arrow               0.80
                             Bond analysis
 08/11/20      RC            Review and provide comments regarding the analysis of             1.10
                             local councils information
 08/11/20      KS            Call with R. Collura (AlixPartners) to discuss the analysis       0.30
                             of the local councils' financial information
 08/11/20      RC            Review documents in data room and update GLIP analysis            0.90
 08/11/20      LH            Research and analysis re: Board meetings                          1.60
 08/11/20      KS            Prepare an investigation update material regarding GLIP           2.50
                             transactions
 08/11/20      KS            Summarize the changes in net assets of Local Councils             2.00
 08/12/20      RC            Review and comment on analysis of Local Council                   1.40
                             financial information
 08/12/20      RC            Working session with K. Shibuya (AlixPartners) to discuss         1.60
                             analysis of the Local Councils and abuse claims
                             information.
 08/12/20      RC            Review and analysis of the board designated assets and            1.20
                             update related analyses
 08/12/20      KS            Call with R. Collura (AlixPartners) to discuss Financials of      1.60
                             Local Councils and Abuse claims.
 08/12/20      KS            Summarize the cash transactions between the BSA and               1.40
                             Local Councils
 08/12/20      KS            Update an investigation presentation regarding net assets         1.80
                             of the Local Councils


909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20       Page 35 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Forensic Analysis
Client/Matter #         013446.00114


 Date          Consultant    Description of Services                                          Hours
 08/12/20      RC            Review and provide comments related to GLIP analysis              0.90
 08/13/20      RC            Review and update analysis of the Local Councils'                 1.40
                             financial information
 08/13/20      RC            Review and update analysis related to the BSA's board             1.50
                             designated assets
 08/13/20      RC            Review and update analysis related to the BSA's                   1.10
                             insurance program and retirement fund
 08/13/20      RC            Review information related to the Retirement Benefits             0.40
                             Trust and Pension Plan in response to requests from
                             Kramer Levin
 08/13/20      LH            Review and analysis re: assets of local councils                  1.20
 08/14/20      LH            Review and analysis re: identified and 541 property               1.10
 08/14/20      LH            Review Committee meeting minutes                                  1.50
 08/14/20      RC            Prepare analyses related to the BSA's GLIP                        1.30
 08/14/20      RC            Prepare analyses related to the BSA's Commingled                  1.10
                             Endowment Fund
 08/14/20      RC            Update various analyses of BSA financial information in           1.20
                             response to requests by Kramer Levin
 08/14/20      RC            Update financial analyses related to the commingled               0.80
                             endowment fund
 08/14/20      KS            Update an investigation material regarding GLIP                   2.30
                             transactions
 08/14/20      KS            Prepare an investigation update material regarding                1.90
                             unrestricted board designated assets
 08/14/20      KS            Update an investigation update material regarding                 1.10
                             Commingled Endowment Fund and GLIP transactions
 08/17/20      KS            Review the BSA's accounting records for interest                  0.90
                             expenses and bond principal payments
 08/17/20      RC            Review the debtors mediation statement                            0.90
 08/17/20      RC            Review the UCC's draft response to the Debtors'                   0.70
                             mediation statement
 08/17/20      KS            Review and summarize financial information of Arrow WV            2.80
                             and the Summit operation
 08/18/20      KS            Call with R. Collura and L. Hill (both AlixPartners) to           1.30

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20      Page 36 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Forensic Analysis
Client/Matter #         013446.00114


 Date          Consultant    Description of Services                                        Hours
                             discuss additional analyses to perform in preparation for
                             Q&A session with the Debtors
 08/18/20      RC            Call with L. Hill and K. Shibuya (both AlixPartners) to         1.30
                             discuss additional analyses to perform in preparation for
                             Q&A session with the Debtors
 08/18/20      RC            Call with K. Shibuya (AlixPartners) to discuss the Local        0.30
                             Councils financial information.
 08/18/20      RC            Review and update information related to GLIP Q&A               1.10
                             session with the Debtors and send to counsel
 08/18/20      RC            Review UCC's mediation response statement                       0.40
 08/18/20      RC            Review and analysis of documents related to transactions        0.90
                             with the Local Councils
 08/18/20      KS            Call with K. Shibuya (AlixPartners) to discuss the Local        0.30
                             Councils financial information
 08/18/20      LH            Prepare for call with Kramer Levin                              1.30
 08/19/20      KS            Participate in meeting with Debtors advisors including C.       0.90
                             Binggeli, B. Whittman and R. Walsh (all A&M) and D.
                             MacGreevey, R. Collura, R. Winning, S. Weiner and J.
                             Ibanga (all AlixPartners) re: Debtors' financial update to
                             the UCC
 08/19/20      KS            Review the BSA's accounting records for the pledges             2.60
                             transfer to Arrow WV
 08/19/20      KS            Summarize the BSA's pledges transfer to Arrow WV                2.40
 08/19/20      RC            Review and comment on questions and topics for the              1.10
                             upcoming Q&A session with the Debtors
 08/20/20      KS            Prepare an investigation update material related to the         1.60
                             BSA's bond repayments
 08/20/20      RC            Review mediation reply briefs.                                  1.40
 08/20/20      RC            Review and analysis of financial information related to         1.10
                             unrestricted assets.
 08/20/20      LH            Research and analysis re: general liability insurance           2.40
                             program
 08/21/20      KS            Prepare an investigation update material on the BSA's           2.30
                             financing to the Summit
 08/21/20      KS            Summarize the Retirement Benefits Trust and Pension             1.10

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2       Filed 10/15/20      Page 37 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Forensic Analysis
Client/Matter #         013446.00114


 Date          Consultant    Description of Services                                         Hours
                             Plan
 08/21/20      RC            Review and respond to counsel's questions regarding the           0.20
                             Pension Plan
 08/23/20      RC            Research requests from Kramer Levin regarding abuse               0.50
                             claims and provide responses
 08/24/20      KS            Summarize compensation information of Arrow WV's                  1.00
                             Directors & Officers
 08/24/20      RC            Call with N. Hammerman (Kramer Levin) to discuss                  0.10
                             upcoming Q&A session with the BSA
 08/24/20      RC            Review and comment on information related to the Arrow            0.80
                             D&Os
 08/24/20      RC            Review and respond to questions from Kramer Levin                 0.70
                             regarding the GLIP and Retirement Benefits Trust.
 08/25/20      RC            Review outline and summary charts in preparation for              1.10
                             Q&A session with the Debtors
 08/26/20      RC            Correspondence with N. Hammerman (Kramer Levin) to                0.50
                             debrief on call with the Debtors and discuss next steps
                             regarding the investigation
 08/26/20      RC            Call with K. Shibuya (AlixPartners) to debrief on the GLIP        0.30
                             Q&A session and discuss next steps.
 08/26/20      KS            Call with R. Collura (AlixPartners) to debrief on the GLIP        0.30
                             Q&A session and discuss next steps
 08/26/20      KS            Summarize arguments and answers from the Q&A session              1.40
                             regarding GLIP
 08/27/20      RC            Additional review and provide comments to the summary             0.70
                             of GLIP information session with the Debtors
 08/31/20      RC            Review questions from Kramer Levin and setup staff on             0.20
                             additional work to perform
 08/31/20      KS            Reconcile the asset information of the Local Councils with        1.60
                             their Statements of Financial Position
 08/31/20      KS            Summarize the comparison of Local Councils' asset                 0.70
                             information
                                                                                   Total     103.10




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
               Case 20-10343-LSS        Doc 1527-2    Filed 10/15/20   Page 38 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Forensic Analysis
Client/Matter #         013446.00114



 Fee Recap:

 Consultant                                          Hours        Rate            Amount
 Kyoko Shibuya                                       54.30      645.00          35,023.50
 Loring Hill                                          9.10      645.00           5,869.50
 Richard Collura                                     39.70     1,090.00         43,273.00
 Total Hours & Fees                              103.10                        84,166.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20       Page 39 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Claims Analysis
Client/Matter #         013446.00116



 Date          Consultant    Description of Services                                         Hours
 08/11/20      SW            Preliminary review of refreshed GUC pool analysis                2.30
                             provided by Debtors' advisor
 08/11/20      SW            Draft internal email summarizing GUC claims pool and             1.30
                             preliminary view on changes relative to April 2020
                             analysis
 08/13/20      SW            Create exhibit summarizing base case and high case for           2.70
                             emergence GUC claims
 08/13/20      SW            Review filed claims to assess potential contract rejection       1.10
                             claims for high case in GUC claims analysis
 08/13/20      SW            Create exhibit to compare updated GUC claims analysis to         1.30
                             April 2020 GUC claims overview
 08/13/20      SW            Draft commentary for UCC presentation slides detailing           1.90
                             GUC claims analysis
 08/17/20      SW            Review and respond to internal inquires related to GUC           1.80
                             claims analysis in advance of UCC call
 08/25/20      SW            Review dataroom documents to respond to information              2.90
                             requests from Kramer Levin
 08/25/20      SW            Detailed review of 2009 restoration plan in conjunction          1.80
                             with review of prior presentation related to the proposed
                             treatment of the plan in the cases
 08/25/20      DM            Analysis of email from T. Mayer (Kramer Levin) re: BSA           0.40
                             Restoration plan
                                                                                   Total     17.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2    Filed 10/15/20   Page 40 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Claims Analysis
Client/Matter #         013446.00116



 Fee Recap:

 Consultant                                          Hours        Rate            Amount
 Scott Weiner                                        17.10      645.00          11,029.50
 David MacGreevey                                     0.40     1,090.00            436.00
 Total Hours & Fees                                  17.50                     11,465.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20      Page 41 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Retention Applications & Relationship Disclosure Schedules
Client/Matter #         013446.00118



 Date          Consultant    Description of Services                                        Hours
 08/03/20      BFF           Schedule telephonic appearance for K. Sundt                     0.20
                             (AlixPartners) at retention hearing
 08/03/20      KAS           Correspondence with K. McGlynn and B. Filler                    0.20
                             (AlixPartners) regarding hearing on interim fee
                             applications
 08/21/20      ESK           Emails to/from R. Collura (AlixPartners) re: disclosures        0.30
 08/23/20      ESK           Telephone call with D. MacGreevey (AlixPartners) re: BSA        0.30
                             disclosures
 08/23/20      DM            Telephone call with E. Kardos (AlixPartners) re: BSA            0.30
                             disclosures
 08/25/20      KAS           Review and respond to email from D. MacGreevey                  0.20
                             (AlixPartners) regarding party in interest
 08/26/20      KAS           Review draft monthly report                                     0.60
                                                                                    Total    2.10




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS          Doc 1527-2    Filed 10/15/20      Page 42 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2127862-1

Re:                      Retention Applications & Relationship Disclosure Schedules
Client/Matter #          013446.00118



 Fee Recap:

 Consultant                                           Hours           Rate            Amount
 Brooke F Filler                                       0.20         445.00                 89.00
 Kaitlyn A Sundt                                       1.00         510.00              510.00
 Elizabeth S Kardos                                    0.60         710.00              426.00
 David MacGreevey                                      0.30       1,090.00              327.00
 Total Hours & Fees                                    2.10                           1,352.00




909 Third Avenue      T 212.490.2500
New York, NY 10022    F 212.490.1344
                      alixpartners.com
              Case 20-10343-LSS         Doc 1527-2     Filed 10/15/20     Page 43 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Attend Court Hearings
Client/Matter #         013446.00119



 Date          Consultant    Description of Services                                      Hours
 08/28/20      DM            Prepare for conference call with BSA mediators                0.50
                                                                              Total        0.50




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2    Filed 10/15/20   Page 44 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Attend Court Hearings
Client/Matter #         013446.00119



 Fee Recap:

 Consultant                                          Hours        Rate            Amount
 David MacGreevey                                     0.50     1,090.00            545.00
 Total Hours & Fees                                   0.50                        545.00




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20       Page 45 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Fee Statements and Fee Applications
Client/Matter #         013446.00120



 Date          Consultant    Description of Services                                         Hours
 08/04/20      LMB           Prepare professional fees for June 2020 monthly fee              2.80
                             application
 08/05/20      LMB           Prepare professional fees for June 2020 monthly fee              0.80
                             application
 08/10/20      SW            Audit, reconcile and provide edits for time descriptions         0.70
                             related to June fee statement
 08/11/20      LMB           Prepare professional fees for June 2020 monthly fee              0.80
                             application
 08/13/20      DM            Review BSA June fee statement                                    0.40
 08/13/20      DM            Review revised BSA June fee statement                            0.20
 08/19/20      LMB           Prepare professional fees for July 2020 monthly fee              1.80
                             application
 08/20/20      LMB           Preparation of fifth monthly fee application, supporting         2.20
                             schedules and exhibits (July 2020)
 08/20/20      LMB           Update fee application status chart                              0.20
 08/24/20      LMB           Update fee application status chart                              0.20
 08/24/20      DM            Review BSA July fee application                                  0.50
 08/24/20      KM            Review and revise July fee application                           1.30
 08/25/20      LMB           Update fee application status chart                              0.20
 08/25/20      LMB           Prepare schedule workbook for second interim fee                 1.80
                             application
 08/26/20      DM            Review BSA 2nd interim fee application                           0.50
 08/26/20      KM            Review and revise July monthly fee application and               1.40
                             second interim fee application
 08/26/20      LMB           Prepare second interim fee application, supporting               2.60
                             schedules and exhibit
 08/27/20      LMB           Telephone call with P. Baranpuria (Kramer Levin) re:             0.20
                             revisions to fee applications
 08/27/20      LMB           Revise fifth monthly fee application, supporting schedules       1.20
                             and exhibits (July 2020)
 08/27/20      LMB           Prepare second interim fee application, supporting               1.60
                             schedules and exhibit
 08/27/20      LMB           Email to P. Baranpuria (Kramer Levin) attaching fifth            0.20
                             monthly fee statement (July 2020) and first interim fee

909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS         Doc 1527-2      Filed 10/15/20     Page 46 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #              2127862-1

Re:                     Fee Statements and Fee Applications
Client/Matter #         013446.00120


 Date          Consultant    Description of Services                                       Hours
                             application
 08/30/20      LMB           Revise second interim fee application, supporting              0.30
                             schedules and exhibit
 08/31/20      ESK           Emails to/from D. Lemish (Lakeview Capital) regarding          0.30
                             charitable contribution data base
 08/31/20      ESK           Review second interim fee application                          0.30
 08/31/20      LMB           Revise second interim fee application, supporting              0.30
                             schedules and exhibit
                                                                                 Total     22.80




909 Third Avenue     T 212.490.2500
New York, NY 10022   F 212.490.1344
                     alixpartners.com
              Case 20-10343-LSS          Doc 1527-2    Filed 10/15/20   Page 47 of 47




The Boy Scouts of America
1325 West Walnut Hill Lane
Irving, TX
75038



Invoice #               2127862-1

Re:                      Fee Statements and Fee Applications
Client/Matter #          013446.00120



 Fee Recap:

 Consultant                                           Hours        Rate            Amount
 Lisa Marie Bonito                                    17.20      450.00           7,740.00
 Scott Weiner                                          0.70      645.00             451.50
 Elizabeth S Kardos                                    0.60      710.00             426.00
 Kathryn McGlynn                                       2.70     1,025.00          2,767.50
 Total Hours & Fees                                   21.20                     11,385.00




909 Third Avenue      T 212.490.2500
New York, NY 10022    F 212.490.1344
                      alixpartners.com
